Non-Complaint or Non-Responsive Amendment after Non-Final Office Action

The amendment filed on 12/18/2020 canceling claims 29-46 and presenting new claims 47-66 is considered non-responsive (MPEP 821.03). The new claims are not readable on the original invention because the new claims are directed to an invention that is independent and/or distinct from the invention originally claimed. 

The new independent claims recite execute a virtual switch to: "receive a request from a virtual machine to offload path selection to the virtual switch for communication of information to or from the virtual machine", wherein: the communication of information to or from the virtual machine comprises communication of information to the virtual machine from a device, the communication of information to or from the virtual machine comprises communication of information from the device to the virtual machine, and the communication of information to or from the virtual machine comprises communication of information from the virtual machine to a second virtual machine. 

Whereas, the original independent claims filed on 06/08/2020 recite determine that a communication flow of data packets is to proceed through a direct communication path between a between a first virtual machine and a second virtual machine rather than an indirect communication path between the first and second virtual machine that passes through the virtual switch; generate instructions for the first virtual machine to use the direct communication path for the communication flow rather than the indirect communication path; monitor the communication flow on the direct communication path without interfering with the communication flow, the monitoring including monitoring communication flow parameters of the communication flow and expiry of the communication flow; based on a determination that at least one of the communication flow parameters has, or that the communication flow has expired, determine whether to disable the direct communication path; and in response to a determination that the communication flow has expired and that the direct communication path is not to be disabled, permit the direct communication path to remain such that a new communication flow after the communication flow has expired is able to use the direct communication path as a pre-existing communication path. 


The original independent claims filed on 03/31/2020 recite a circuit to receive information for transmitting to at least one of a first virtual machine and a second virtual machine through a virtual switch; a memory to store configuration information set up by the virtual switch to allow the first virtual machine to bypass the virtual switch and communicate with at least one of the second virtual machine and a host; and the virtual switch to receive first information from the circuit destined for the first virtual machine and send the first information to a function unit for an offload operation to generate second information without sending the first information to the first virtual machine, and to send the second information to the first virtual machine after the offload operation is completed, wherein the offload operation includes at least one of encryption, decryption, and compression operations, and wherein the virtual switch is configured to: monitor communication flow associated with a communication path directly coupled between at least one of: the first and second virtual machines, or the first virtual machine and an external entity to determine whether to terminate the communication path, and determine whether to retain the communication path dependent on expiry of communication flow and priority and latency of the communication path in addition to a service level agreement and cost of computing associated with the first and second virtual machines, the priority of the communication path selectable from among a plurality of priorities, the communication path determined to be retained independent of the expiry of communication flow and priority of the communication path if the communication path is associated with a pre-existing handover communication.

The amendment filed is non-responsive because the new claims are directed towards a different invention than the invention originally claimed. The original claims sets (03/31/20 and 06/08/20) were directed towards a method of monitoring communication flow on communication paths and determining whether to retain and/or disable the communication paths based on a plurality of parameters. Whereas, the new claims (12/18/20) are directed towards a method of virtual machine offloading path selection to a virtual switch for communication of information to or from the virtual machine.



In conclusion, the amendment filed on 12/18/2020 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because the new claims are directed to an invention that is independent and/or distinct from the invention originally claimed. Thus, a restriction by original presentation is applied. 

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


/CLIFTON HOUSTON/             Examiner, Art Unit 2453   


    /KAMAL B DIVECHA/                 Supervisory Patent Examiner, Art Unit 2453